FILED
                            NOT FOR PUBLICATION                             JUN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HASSAN TASHAKORI,                                No. 07-70096

              Petitioner,                        Agency No. A077-355-228

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



HASSAN TASHAKORI,                                No. 08-72301

              Petitioner,                        Agency No. A077-355-228

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              Submitted June 4, 2012 **
                                Pasadena, California

Before: TROTT and THOMAS, Circuit Judges, and SEEBORG, District Judge.***

      Hassan Tashakori seeks review of the Board of Immigration Appeals’

(“BIA”) denial of two motions to reopen removal proceedings. Tashakori, a

political opponent of the regime in his native Iran, overstayed his visa, and an

administrative law judge (“ALJ”) granted withholding of removal from Iran, but

denied him asylum because he was determined to be firmly resettled in Germany.

The ALJ also denied withholding of removal to, and asylum from, Germany.

      Tashakori’s first motion purported to submit new evidence of probable

persecution in Germany. The BIA did not abuse its discretion by denying the

motion on the grounds that it did not present material, previously unavailable

evidence. INS v. Abudu, 485 U.S. 94, 104-05 (1988).

      Tashakori filed a second motion to reopen based on a letter he received from

the German consulate notifying him of the loss of his legal residency status. The

fact that Tashakori voluntarily allowed his German residency to expire by failing to

return does not defeat the prior finding that he is firmly resettled. Vang v. INS, 146


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Richard Seeborg, District Judge for the U.S. District
Court for Northern California, sitting by designation.

                                          2
F.3d 1114, 1117 (9th Cir. 1998). Additionally, the BIA correctly determined his

motion to be time and number barred. See 8 C.F.R. § 1003.2(c)(2).

      The petition for review is DENIED.




                                        3